DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 5 of the detailed portion of the office action mailed 15 April 2021 is withdrawn in view of applicant’s arguments and claim amendments filed 15 July 2021.  A modified ground of rejection is given below.

Claim 7 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The limitation of a twist fastener with a lock in combination with the other limitations of independent claim 1 distinguishes over the prior art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable  Bruno (U.S. 2,813,509) further in view of Bowen et al. (U.S. 2012/0128922 A1) still further in view of Kliewer (U.S. 2007/0205205 A1).
  Bruno teaches a container base that engages with a recess on a mat (Figures 1-5).  The mat of Bruno maybe plastic (col. 1, line 60-65).  Bruno fails to the using a self-adhesive rubber for the mat. Bowen et al. teaches using a self-adhesive rubber material to prevent slipping of a mat used for eating (abstract).  Bruno as modified above fails to teach use of a different material in the recess used to hold a container.  Kliewer teaches the use of 

Applicant's arguments filed 15 July 2021 have been fully considered but they are not persuasive.
     Most of applicant’s arguments revolve around the use of Hargrove in the previous rejection.  This reference has been eliminated from the combination and the rejection has been rewritten to supply a different receiving devise in the recess.  The subject matter of dependent claim 7 involving a twist lock as the receiving device in the recess has been indicated as being allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783